DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Amendments
	Amendments and the response to the election/restriction filed on 21 September 2022 are herein acknowledged.  Claims 1-8 and 11-18 remain pending and are hereinafter examined on the merits. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, the claim is directed to a method claim that falls within one of four statutory categories, a process.
The claim recites the limitations “… generating a bounding volume of the airways of the lung based on the location data point cloud; detecting a bounding volume centerline from the bounding volume of the airways of the lung; … a first plurality of landmarks on the bounding volume centerline corresponding to a second plurality of landmarks, wherein the second plurality of landmarks correspond to bifurcations in the airways of the lung based on a pre-operative image of the lung; and generating a mapping of the first plurality of landmarks to corresponding points in the second plurality of landmarks and using the mapping to integrate the location data point cloud with a map of the airways of the lung.” These limitations, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the aforementioned claim elements precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, a physician can visually inspect the received information such as the images and location information, and with the aid of pen and paper detect/determine landmarks, centerlines, and generate mapping among collected information. As such, the claim falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements including “generating a location data point cloud based on locations of a catheter during navigation through airways of a lung; … automatically detecting … .”
The phrase “generating a location data point cloud based on locations of a catheter during navigation through airways of a lung” is an  insignificant extra pre-solution activity that amounts to mere data gathering (see MPEP 2106.05(g)).  The limitation “automatically detecting” amounts to mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
Furthermore, the additional elements, either alone or in combination, as stated above, do not recite limitations that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.
	Regarding Claim 2, in view of the above with regard to Claim 1, dependent Claim 2 fails to recite patent-eligible subject matter under 35 U.S.C. 101. The limitation “using the mapping to visually display in real-time the locations of the catheter during navigation in the airways of the lungs on the map of the airways of the lung” is an  insignificant extra post-solution activity that is incidental to the primary process or product that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)).
This limitation does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
	Regarding Claim 3, the claim fails to recite patent-eligible subject matter under 35 U.S.C. 101. The limitation “the map of the airways of the lung is visually displayed as a two-dimensional (2D) or three-dimensional (3D) image” is an  insignificant extra post-solution activity that is incidental to the primary process or product that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). This limitation does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
Regarding Claims 4-7, the Claims fail to recite patent-eligible subject matter under 35 U.S.C. 101. The additional limitations, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the aforementioned claim elements precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, a physician can visually inspect the data/images and determine/identify a plurality of landmarks including three or more landmarks, identify splits in the bounding volume centerline, consider multiple junctions in the analysis, and perform singular value decomposition (SVD) analysis. This limitation does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
Regarding Claim 8, the claim fails to recite patent-eligible subject matter under 35 U.S.C. 101. The limitation “the pre-operative image of the lung is generated using computed tomography (CT) or magnetic resonance imaging (MRI)” is an  insignificant extra post-solution activity that is incidental to the primary process or product that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). This limitation does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
Regarding Claim 11, the claim is directed to a system that falls within one of four statutory categories, a machine. 
The claim recites the limitations “… generate a bounding volume of the airways of the lung based on the location data point cloud; … detect a bounding volume centerline from the bounding volume of the airways of the lung; … a first plurality of landmarks on the bounding volume centerline corresponding to a second plurality of landmarks, wherein the second plurality of landmarks correspond to bifurcations in the airways of the lung based on a pre-operative image of the lung; … generate a mapping of the first plurality of landmarks to corresponding points in the second plurality of landmarks and using the mapping to integrate the location data point cloud with a map of the airways of the lung.” These limitations, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the aforementioned claim elements precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, a physician can visually inspect the received information such as the images and location information, and with the aid of pen and paper detect/determine landmarks, centerlines, and generate mapping among collected information. As such, the claim falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements including “ a processor operatively coupled to a catheter and a visual display … generate a location data point cloud based on locations of a catheter during navigation through airways of a lung; … automatically detect … .” The use of catheter to collect data is an insignificant extra solution activity that amounts to mere data gathering (see MPEP 2106.05(g)). The use of a visual display is an insignificant extra post-solution activity that is incidental to the primary process or product that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). The limitations of using a processor in various steps and “automatically” amount to mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
Furthermore, the additional elements, either alone or in combination, as stated above, do not recite limitations that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.
Regarding Claim 12-18, the claims fail to recite patent-eligible subject matter under 35 U.S.C. 101 with a similar reasoning as stated above under Claims 2-8 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 11-14, 16, and 18 are rejected under 35 U.S.C. 103 as obvious over Zhao (US 2013/0303892 A1) in view of Averbuch (US 2017/0020628 A1).
Regarding Claim 1, Zhao discloses a method for automatic landmark registration during a bronchoscopy procedure (Abstract; [0069], “the systems and methods of this disclosure have been described for use in the connected bronchial passageways of the lung”), the method comprising: 
generating a location data point cloud based on locations of a catheter during navigation through airways of a lung (Fig. 5; [0055], “the subset of sensor records are temporally ordered and spatially sampled EM sensor records generated by an EM sensor located near the tip of an interventional instrument”; Fig. 5, wherein points X1-X3 can define a centerline; Fig. 8 and [0066], wherein “the temporally ordered sensor data 800” can define a centerline; Fig. 2); 
generating a bounding volume of the airways of the lung based on the location data point cloud (Figs. 5 and 7-8); 
detecting a bounding volume centerline from the bounding volume of the airways of the lung (Figs. 4-5 and 7-8; Fig. 5, wherein points X1-X3 can define a centerline; Fig. 8 and [0066], wherein “the temporally ordered sensor data 800” can define a centerline); 
automatically detecting a first plurality of landmarks on the bounding volume centerline corresponding to a second plurality of landmarks, wherein the second plurality of landmarks [corresponds to passageways] … in the airways of the lung based on a pre-operative image of the lung ([0054], “At 408, the model of the anatomic passageways is received from the virtual visualization system. … Generally, for each passageway in the model, a centerline or any other sampled line through the modeled passageway is determined from the model”; [0055], “centerlines through the modeled anatomic passageways are comprised of a series of centerline points …. FIG. 5 illustrates centerlines 500, 502, 504 formed of centerline points”; Figs. 5, 7-8; [0044], “the virtual visualization system 208 processes images of the surgical site recorded and/or modeled using imaging technology such as computerized tomography (CT), magnetic resonance imaging (MRI), fluoroscopy, thermography, ultrasound, optical coherence tomography (OCT) … Software is used to convert the recorded images into a two dimensional or three dimensional model of a partial or an entire anatomical organ or anatomical region … The images used to generate the model may be recorded preoperatively or intra-operatively”; [0006], “a system comprises a processor configured for receiving a model of an anatomical passageway formation and receiving a set of ordered sensor records for a medical instrument equipped with a sensor. The set of ordered sensor records provides a path history of the medical instrument. The processor is further configured for registering the medical instrument with the model of the anatomical passageway formation based on the path history”); and 
generating a mapping of the first plurality of landmarks to corresponding points in the second plurality of landmarks and using the mapping to integrate the location data point cloud with a map of the airways of the lung ([0055], “determine the centerline point Li that is best matched to each EM observation”; [0055]-[0065]; Fig. 4, step 410; Fig. 6).
However, while Zhao discloses the use of multiple points in the model throughout the anatomical model of the airways, Zhao does not explicitly disclose the use of the bifurcation points in the model amongst other points and further the use of bifurcation points for the image mapping/registration.
Averbuch teaches the use of the bifurcation points in the model amongst other points and further the use of bifurcation points for the image mapping/registration. ([0035], “the method(s) of the present invention(s) include(s) using an apparatus for maintaining an accurate registration between operative real-time video images, single or multiple catheter localization modality/(ies), static preoperative images, or any combination thereof.”; [0048], “defining landmarks, such as, but not limited to: area of interest, incision points, critical structures, bifurcations, anatomical organs,”; [0054], “the registration further includes correspondent anatomical features such as, but not limited to, bifurcations, pathways, airway centerlines.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by Zhao, to utilize feature points such as bifurcation points in the analysis, like taught by Averbuch, in order to provide an effective multi-modality imaging/localizing method for modeling luminal networks inside the body and further navigate interventional medical devices through the luminal passageways. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 2, Zhao further discloses using the mapping to visually display in real-time the locations of the catheter during navigation in the airways of the lungs on the map of the airways of the lung (Fig. 1, display system 111; [0027], “the display system 111 may display a virtual visualization image in which the actual location of the interventional instrument is registered with prior images (including preoperatively recorded images) or concurrent images to present the surgeon S with a virtual image of an interventional instrument at the surgical site. An image of a portion of the interventional instrument may be superimposed on the virtual image to assist the surgeon controlling the interventional instrument”).
Regarding Claim 3, Zhao further discloses wherein the map of the airways of the lung is visually displayed as a two-dimensional (2D) or three-dimensional (3D) image (Fig. 1, display system 111; [0027], “the display system 111 may display a virtual visualization image in which the actual location of the interventional instrument is registered with prior images (including preoperatively recorded images) or concurrent images to present the surgeon S with a virtual image of an interventional instrument at the surgical site. An image of a portion of the interventional instrument may be superimposed on the virtual image to assist the surgeon controlling the interventional instrument”; [0067], Fig. 9 shows a 2D image).
Regarding Claim 4, Zhao further discloses wherein the first plurality of landmarks includes three or more landmarks (Fig. 5, X1-X3; Fig. 7, points 700; Fig. 8, points 800).
Regarding Claim 6, Zhao as modified by Averbuch under Claim 1 does not explicitly disclose wherein the bifurcations in the airways of the lung include: a first T junction between a trachea of the lung and at least one bronchus of the lung, and a second T junction between a first bronchus of the lung and a second bronchus of the lung.
Averbuch further teaches wherein the bifurcations in the airways of the lung include: a first T junction between a trachea of the lung and at least one bronchus of the lung, and a second T junction between a first bronchus of the lung and a second bronchus of the lung. (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by Zhao, to utilize feature points such as bifurcation points in the analysis that may include multiple splits through the lung airways, like taught by Averbuch, in order to provide an effective multi-modality imaging/localizing method for modeling luminal networks inside the body and further navigate interventional medical devices through the luminal passageways. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 8, Zhao further discloses wherein the pre-operative image of the lung is generated using computed tomography (CT) or magnetic resonance imaging (MRI). ([0044], “the virtual visualization system 208 processes images of the surgical site recorded and/or modeled using imaging technology such as computerized tomography (CT), magnetic resonance imaging (MRI), fluoroscopy, thermography, ultrasound, optical coherence tomography (OCT) … Software is used to convert the recorded images into a two dimensional or three dimensional model of a partial or an entire anatomical organ or anatomical region … The images used to generate the model may be recorded preoperatively or intra-operatively”).
Regarding Claim 11, Zhao discloses a bronchoscopy system configured to perform automatic landmark registration during a bronchoscopy procedure (Abstract; [0069], “the systems and methods of this disclosure have been described for use in the connected bronchial passageways of the lung”), the bronchoscopy system comprising: 
a processor operatively coupled to a catheter and a visual display device ([0070[, “[0070] One or more elements in embodiments of the invention may be implemented in software to execute on a processor of a computer system”; [0006], “a system comprises a processor configured for receiving a model of an anatomical passageway formation and receiving a set of ordered sensor records for a medical instrument equipped with a sensor. The set of ordered sensor records provides a path history of the medical instrument. The processor is further configured for registering the medical instrument with the model of the anatomical passageway formation based on the path history”; [0055], “the subset of sensor records are temporally ordered and spatially sampled EM sensor records generated by an EM sensor located near the tip of an interventional instrument”; [0023], ”The visualization system 110 may be implemented as hardware, firmware, software, or a combination thereof, which interacts with or is otherwise executed by one or more computer processors, which may include the processor(s) of a control system”; Fig. 2 and Fig. 5; [0028], [0033], [0051]); 
the processor configured to generate a location data point cloud based on locations of the catheter during navigation through airways of a lung; the processor configured to generate a bounding volume of the airways of the lung based on the location data point cloud (see the relevant 35 U.S.C. 103 rejection for Claim 1); 
the processor configured to detect a bounding volume centerline from the bounding volume of the airways of the lung (see the relevant 35 U.S.C. 103 rejection for Claim 1); 
the processor configured to automatically detect a first plurality of landmarks on the bounding volume centerline corresponding to a second plurality of landmarks, wherein the second plurality of landmarks correspond to bifurcations in the airways of the lung based on a pre-operative image of the lung (see the relevant 35 U.S.C. 103 rejection for Claim 1); and 
the processor configured to generate a mapping of the first plurality of landmarks to corresponding points in the second plurality of landmarks and use the mapping to integrate the location data point cloud with a map of the airways of the lung (see the relevant 35 U.S.C. 103 rejection for Claim 1).
However, while Zhao discloses the use of multiple points in the model throughout the anatomical model of the airways, Zhao does not explicitly disclose the use of the bifurcation points in the model amongst other points and further the use of bifurcation points for the image mapping/registration.
Averbuch teaches the use of the bifurcation points in the model amongst other points and further the use of bifurcation points for the image mapping/registration. ([0035], “the method(s) of the present invention(s) include(s) using an apparatus for maintaining an accurate registration between operative real-time video images, single or multiple catheter localization modality/(ies), static preoperative images, or any combination thereof.”; [0048], “defining landmarks, such as, but not limited to: area of interest, incision points, critical structures, bifurcations, anatomical organs,”; [0054], “the registration further includes correspondent anatomical features such as, but not limited to, bifurcations, pathways, airway centerlines.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by Zhao, to utilize feature points such as bifurcation points in the analysis, like taught by Averbuch, in order to provide an effective multi-modality imaging/localizing method for modeling luminal networks inside the body and further navigate interventional medical devices through the luminal passageways. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 12-14, 16, and 18, the claims are rejected with a similar citations/reasonings as stated above under Claims 2-4, 6, and 8 respectively.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as obvious over Zhao (US 2013/0303892 A1), in view of Averbuch (US 2017/0020628 A1), and further in view of Sabczynski (US 2012/0089014 A1)
Regarding Claim 5, Zhao further discloses the automatically detecting the first plurality of landmarks on the bounding volume centerline includes identifying [feature points] … in the bounding volume centerline (see the rejection under Claim 1).
However, Zhao as modified under Claim 1 does not explicitly disclose that the splits/bifurcations can be automatically detected as feature points.
Sabczynski teaches the splits/bifurcations can be automatically detected as feature points. ([0030], “bifurcations visible in the bronchoscopy image can be detected automatically by means of image processing performed by processor 120. It can be further detected whether the bronchoscope 180 is moved into or out of the bronchi. Together with the information from the accelerometer 185, this combined information can be used to detect the position of the bronchoscope in the bronchial tree. The combination of information from the accelerometer 185 and from image analysis performed by processor 120 facilitates navigation through to the target anatomy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by Zhao and modified by Averbuch under Claim 1, to include identifying the splits/bifurcations, like taught by Sabczynski, in order to provide information of interest that “facilitates navigation through to the target anatomy.” (see Sabczynski, [0030]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 15, the claim is rejected with a similar citations/reasonings as stated above under Claim 5 as applied to modified Zhao in Claims 11 and 15.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as obvious over Zhao (US 2013/0303892 A1), in view of Averbuch (US 2017/0020628 A1), and further in view of Mintz (US 2021/0049762 A1).
Regarding Claim 7, Zhao is silent as to wherein the generating the mapping uses singular value decomposition (SVD). 
Mintz teaches wherein the generating the mapping uses singular value decomposition (SVD). ([0089], “The registration transform may be determined by such methods as singular value decomposition on a cross correlation matrix between measured EM positions and estimated positions in the 3D model”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mapping method, as taught by Zhao, to utilize a singular value decomposition technique, like taught by Mintz, in order to provide a registration method for mapping the sensor data to the anatomical model of an organ in the body. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 17, the claim is rejected with a similar citations/reasonings as stated above under Claim 7 as applied to modified Zhao in Claims 11 and 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. US 10,575,907 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-8 and 11-18 of the instant Application are anticipated by Claims 1-8 and 11-18 of U.S. Patent No. US 10,575,907 B2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Danek (US 2006/0247683 A1) discloses methods for treating a network of organs including generating a map of at least a portion of the network of organs using a rendering system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793